___________

                                    No. 95-2089
                                    ___________


Walter A. McCullough,                   *
                                        *
              Appellant,                *
                                        *
       v.                               *   Appeal from the United States
                                        *   District Court for the
Barbara J. Fisher, Certified            *   Eastern District of Arkansas.
Court Reporter, Craighead               *
County, Arkansas,                       *           [UNPUBLISHED]
                                        *
              Appellee.                 *

                                    ___________

                     Submitted:     March 7, 1996

                           Filed:   March 8, 1996
                                    ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________


PER CURIAM.


       Walter A. McCullough appeals the adverse grant of summary judgment
by the District Court1 in his 42 U.S.C. § 1983 (1994) action.            Having
reviewed the record and the parties' briefs, we conclude the judgment of
the District Court was correct.      Accordingly, we affirm.    See 8th Cir. R.
47B.   We also deny McCullough's motion to supplement the record on appeal.




       1
     The Honorable Stephen M. Reasoner, Chief Judge, United States
District Court for the Eastern District of Arkansas, adopting the
report and recommendation of the Honorable John F. Forster, Jr.,
United States Magistrate Judge for the Eastern District of
Arkansas.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-